Citation Nr: 1824810	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to January 8, 2014, and in excess of 70 percent thereafter.


REPRESENTATION

Veteran represented by:	Bryan Held, Claims Agent


ATTORNEY FOR THE BOARD

A. Dellarco, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from June 1971 to May 1974. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Albuquerque, New Mexico that granted service connection for PTSD and assigned an initial 30 percent rating, effective September 27, 2011. In a subsequent July 2014 rating decision, a higher initial 50 percent rating was granted, effective September 27, 2011.

In February 2016, the Board remanded this issue for further development.

In a November 2016 rating decision, the RO granted a higher 70 percent rating for PTSD, effective January 8, 2014.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for an initial higher rating for PTSD remains before the Board.  See Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to January 8, 2014, the Veteran's service-connected PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity.  Symptoms of occupation and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and mood have not been demonstrated.

2.  From January 8, 2014 forward, the Veteran's service-connected PTSD symptoms resulted in occupation and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and mood.  Symptoms of total occupational and social impairment have not been demonstrated.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD prior to January 8, 2014, and in excess of 70 percent thereafter, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (2012) and the implementing regulation at 38 C.F.R. § 3.159 (2017), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to do so if there is no reasonable possibility that assistance would aid in substantiating the claim.  The Board finds there is no indication that outstanding evidence is pertinent to disposition of the claim.  The Veteran was provided required notice in October 2011, and the Veteran received an initial VA psychiatric examination in January 2012.  

Moreover, as instructed by the February 2016 Board remand, VA has associated records from 2014 forward from the VA in Albuquerque and provided the Veteran with a second VA psychiatric examination in October 2016.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, VA's duties to notify and assist have been satisfied.

In a July 2014 statement the Veteran's representative stated the records from the Veteran's PTSD treatment program would be forwarded to VA upon completion of the program.  To date, VA has received no such records from the representative.  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim.  The Veteran has not identified any outstanding evidence that needs to be obtained.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

Increased Rating

The Veteran contends that his service-connected PTSD is more severe than his current ratings reflect.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  38 C.F.R. § 4.1 (2017).  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise the lower rating will be assigned.  Id. 

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial rating cases, where the appeal stems from a granted claim of service connection with respect to the initial rating assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; see also 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

Under the General Rating Formula for Mental Disorders, the Veteran's psychiatric disabilities are rated under Diagnostic Code 9411.  As pertinent to this appeal, under Diagnostic Code 9411, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2017).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2017).  Further, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2017). 

Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When determining the appropriate disability rating to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan, 16 Vet. App. at 442.  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

Prior to January 8, 2014

VA medical records from September to October 2010 reflect that the Veteran noted significant trauma in Vietnam.  He continued to use alcohol occasionally.  He was found to have a history consistent with a diagnosis of PTSD.  The following month he was found to be doing "better" with medication.  He has improved anger control and improved sleep.  He still has bad dreams and wakes in a sweat, but the dreams are not as vivid.  He feels he is functioning better as a minister now.  On mental status examination he was clean and groomed, oriented times four, and his memory and concentration were adequate.  His affect was congruent with full range and good reactivity that was appropriate.  He had no suicidal or homicidal ideations, intent or plans and no auditory or visual hallucinations.  His insight and judgment were good.  The VA psychiatrist noted that the Veteran had PTSD and that he was beginning to show the benefit of medications.  

During a January 2012 VA psychiatric examination, the Veteran endorsed PTSD symptoms, to include disturbing memories, thoughts, or images; reliving his stressful military experience; becoming upset and having physical reactions to reminders of his stressful military experience; avoidance behaviors; loss of interest; feeling distant or cut off from other people; feeling emotionally numb; feeling as if his future will somehow be cut short; irritability with angry outbursts; difficulty concentrating; hypervigilance; hyperarousal; and impaired sleep.  The Veteran reported working up until 2008, at which time he stopped working due to medical issues, such as hypertension and kidney problems, but not because of his PTSD.  The Veteran reported spending time with his wife; having contact with his siblings, son, and friends at church; as well as spending time at church.  The Veteran also reported engaging in various leisure pursuits (e.g., art, fishing, and golfing).  The examiner did not find symptoms, to include impaired speech; impaired judgment; difficulty in understanding complex commands; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; suicidal ideations; impaired thinking or grossly impaired thought processes; periods of disorientation, delusions, or hallucinations; or neglect of personal appearance and hygiene.  The examiner found a diagnosis of PTSD, and opined that while the Veteran had PTSD symptoms for many years, over time and with the support of his current wife, his PTSD symptoms have improved substantially and he has been able to maintain stable employment and long-term relationships with family members.  

The Board finds that a rating in excess of 50 percent for the Veteran's PTSD prior to January 8, 2014 is not warranted.  While the January 2012 VA psychiatric examination found the Veteran endorsing a variety of moderate to severe PTSD symptoms, such symptoms had improved due to his support network.  Indeed, the Veteran was able to maintain stable employment and had positive social and family relationships.  The evidence does not support manifestations of symptoms such as suicidal ideations, illogical speech, near-continuous panic or depression that affected his ability to function independently, neglect of his personal hygiene, or an inability to establish and maintain effective relationships.  

None of the symptoms reported during this period are indicative of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, as is required for the next higher rating of 70 percent.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001); Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013) (70 percent rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency, or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation). Rather, the Veteran was able to maintain relationships with his family and fellow church members, and was able to participate in church activities and leisure pursuits despite his PTSD symptoms.  Thus, the Board finds that the psychiatric symptoms shown do not support the assignment of a 70 percent rating at any time prior January 8, 2014.

Additionally, during this time period, the evidence does not show nor did the January 2012 VA examiner find any symptoms of persistent delusion or hallucinations; inability to perform activities of daily living; grossly inappropriate behavior; grossly impaired thought process or communication; a danger of hurting himself or others; or disorientation to time, place or memory loss which would be necessary to warrant a 100 percent rating.  Thus, the Board finds that the psychiatric symptoms shown do not support the assignment of a 100 percent rating at any time during this prior January 8, 2014.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 50 percent at any time prior to January 8, 2014.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Period beginning on January 8, 2014 

VA Albuquerque records from January 2014 to August 2014 indicated no reports of suicidal or homicidal ideations, with the exception of one instance where the Veteran endorsed occasional, fleeting suicidal ideations, but with no actual plans or intentions.  More often than not, the Veteran denied thoughts of self-harm, stating his faith and strength from God kept him moving forward.  Symptoms noted in these records included anxiety, depression, problems sleeping, mood disturbances, motivation disturbances, poor concentration, occasional dysphoria, intrusive thoughts, avoidance behaviors, hyperarousal, hypervigilance, loss of enjoyment in leisure pursuits, and panic attacks that occurred when driving and resulted in disorientation.  The Veteran also reported memory problems, such as forgetting whether he closed the garage door.  Overall, these records reflected that the Veteran was alert and oriented, verbal, cooperative, and denied overt paranoia.  Additionally, health care providers noted auditory hallucinations due to the Veteran reporting that God constantly spoke to him and at times commanded him to do things; however, the Veteran reported this as a positive thing and it was well-documented that the Veteran had strong religious beliefs.  Furthermore, psychosis was noted due to the Veteran's drug and alcohol use. 

VA Albuquerque records from July 2015 indicated increased depression, anxiety, and irritability.  At that time, the Veteran was grieving the loss of his sister.  And while the Veteran reported no suicidal ideations, he did admit that if his health were to deteriorate he would consider suicide as an option to avoid the suffering that his sister had experienced.  

An April 2016 VA Mental Health Hotline Suicide Prevention Note reported that the Veteran called about experiencing suicidal ideations, but with no current plans or intentions.  It was reported that over the telephone the Veteran was alert and fully oriented; his mood was dysphoric; his affect was congruent with his mood; his speech was spontaneous, clear, and fluent; his thought processes and content were logical and goal-oriented; his attention and concentration were average; his memory was intact; his abstract reasoning was average; and his attitude was cooperative and pleasant.

During an October 2016 VA psychiatric examination, the Veteran reported that he attended two 6 month PTSD programs through VA in Albuquerque; however, he was not currently engaged in any regular psychiatric treatment and reported that the last time he obtained care was when his sister died last year.  The Veteran endorsed symptoms of depression, anxiety, suspiciousness, panic attacks more than once a week, sleep impairment, memory impairment, impaired judgement, disturbances in motivation and mood, difficultly adapting to stressful circumstances, suicidal ideations, impaired impulse control, and neglect of personal appearance and hygiene.  Additionally, the Veteran's wife had written a letter that outlined the Veteran's psychiatric symptoms, including significant symptoms of depression, insomnia, and anger, which the examiner reviewed and considered.  Overall, the examiner confirmed the presence of the symptoms endorsed by the Veteran.  She further reported that the Veteran was alert and oriented to person, place, and time; had good eye contact; was cooperative during the examination; had a logical and goal-directed thought process; had normal speech; and his thought content was currently negative for perceptual disturbances and suicidal or homicidal ideations.  The examiner did not find symptoms, to include spatial disorientation, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, or disorientation to time or place.  The examiner ultimately concluded that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and mood.

The Board finds from January 8, 2014 forward, the evidence reflects that the Veteran's service connected PTSD was manifested by an increase of depression, anxiety, irritability, and suicidal ideations.  The evidence further suggests that these symptoms resulted in reduced reliability and productivity as evidence by such things as the Veteran's loss of interest in his various leisure pursuits.  Additionally, problems with memory, difficulty adapting to stressful circumstance, and impaired impulse control were noted.  Significantly, the October 2016 VA examiner concluded that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and mood.  Thus, the Board finds that the Veteran's PTSD approximates the criteria for a 70 percent rating for this period of time.

However, the evidence does not show symptoms of persistent delusions or hallucinations; inability to perform activities of daily living; grossly inappropriate behavior; grossly impaired thought process or communication; a danger of hurting himself or others; or disorientation to time, place or memory loss that would be necessary to warrant a 100 percent rating.  Indeed, the October 2016 examiner reported that the Veteran was alert and oriented to person, place, and time; had good eye contact; was cooperative during the examination; had a logical and goal-directed thought process; had normal speech; and his thought content was negative for perceptual disturbances.  In sum, the Veteran's disability picture is not one of total impairment, as illustrated by the criteria for a 100 percent rating.

In so holding, the Board has considered the descriptions of symptomatology and impairment by the Veteran, and finds that the disability ratings assigned throughout various stages of the appeal period accurately capture these symptoms.  To the extent that the Veteran contends such statements tend to support higher ratings, the Board finds that the preponderance of the lay and medical evidence weighs against assignment of higher ratings.  The Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To that end, the Board finds the VA examinations and treatment records to have significant probative value because they are based on clinical examinations and a thorough review of the Veteran's medical history.  With respect to findings pertaining to the extent of impairment in thought process, thought content, orientation, etc., the Board places greater probative weight on the findings of VA examiners who have greater expertise and training than the Veteran in evaluating psychiatric disorders.  There is no further reasonable doubt to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b).  Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 70 percent at any time from January 8, 2014.  


ORDER

Entitlement to a rating in excess of 50 percent for PTSD prior to January 8, 2014 and in excess of 70 percent thereafter, is denied.




____________________________________________
LESLEY A. REIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


